DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims, as currently filed, are considered allowable. Specifically, the use of a single-channel multi-region motion sensor comprising a first resonant circuit, a second resonant circuit, a detection circuit, wherein the detection circuit detects a difference between a first resonant frequency and a second resonant frequency, which are not the same, to detect a proximity or touch location through a first electrode and second electrode based solely on the polarity and magnitude of a value of the difference between the first resonant frequency and second resonant frequency is considered novel. Support for the claims can be found in the original disclosure, including Figs. 2-5, and corresponding descriptions. The closest prior art of record, Park et al., US PG-Pub 2015/0091856, teaches the use of an electromagnetic field using resonant circuit to detect touch locations but fails to teach all the claims as listed above. 
As such, Claims 1-16 are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627